Name: 2003/186/EC: Commission Decision of 14 March 2003 amending Decision 2003/172/EC concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 835)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  Europe;  animal product;  health
 Date Published: 2003-03-15

 Avis juridique important|32003D01862003/186/EC: Commission Decision of 14 March 2003 amending Decision 2003/172/EC concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 835) Official Journal L 071 , 15/03/2003 P. 0030 - 0030Commission Decisionof 14 March 2003amending Decision 2003/172/EC concerning protective measures in relation to avian influenza in the Netherlands(notified under document number C(2003) 835)(Text with EEA relevance)(2003/186/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular, Article 10 thereof,Whereas:(1) The Netherlands have declared several outbreaks of avian influenza.(2) The Dutch authorities have taken immediate action as provided for by Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(3), as amended by the Act of Accession of Austria, Finland and Sweden; furthermore, all movements of live poultry and hatching eggs within the Netherlands and their dispatch to other Member States and third countries have been prohibited.(3) For the sake of clarity and transparency the Commission adopted Decision 2003/153/EC(4) in cooperation with the Dutch authorities, reinforcing the measures taken by the Netherlands.(4) By Commission Decisions 2003/156/EC(5) and 2003/172/EC(6) the measures were prolonged in view of the development of the disease.(5) In the light of the disease evolution, the protective measures laid down by Decision 2003/172/EC shall be prolonged.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health Committee,HAS ADOPTED THIS DECISION:Article 1In Article 2 of Decision 2003/172/EC, the time and date "14 March 2003 at 24.00 (midnight)" shall be replaced by "20 March 2003 at 24.00 (midnight)".Article 2This Decision is addressed to the Member States.Done at Brussels, 14 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 59, 4.3.2003, p. 32.(5) OJ L 64, 7.3.2003, p. 36.(6) OJ L 69, 13.3.2003, p. 27.